Execution Version
 
 
OMNIBUS AMENDMENT
 
This Omnibus Amendment (this “Amendment”) is made and entered into on September
10, 2010 (the “Effective Date”), by and among Carrizo (Marcellus) LLC, a
Delaware limited liability company (“Carrizo Marcellus”), Carrizo Oil & Gas,
Inc., a Texas corporation (“COGI” and, together with Carrizo Marcellus, the
“Carrizo Parties”), Avista Capital Partners II, L.P., a Delaware limited
partnership (“ACP”), and ACP II Marcellus LLC, a Delaware limited liability
company (“Avista” and, together with ACP, the “Avista Parties”).  Carrizo
Marcellus, COGI, ACP and Avista are sometimes hereinafter referred to
individually as a “Party” and collectively as the “Parties.”
 
RECITALS
 
WHEREAS, as of August 4, 2010, the Carrizo Parties, Monument Exploration, LLC, a
Texas limited liability company (“Monument”) and Reliance Marcellus II, LLC, a
Delaware limited liability company (“Reliance”) have entered into that certain
Purchase and Sale Agreement, as amended, pursuant to which the Carrizo Parties
and Monument are conveying to Reliance, as of the Effective Date, the right,
title and interest held by the Carrizo Parties and Monument in the “Properties”
(as defined therein and hereinafter referred to as the “Properties I”);
 
WHEREAS, as of August 4, 2010, Avista and Reliance have entered into that
certain Purchase and Sale Agreement (the “Avista PSA”), pursuant to which Avista
is conveying to Reliance, as of the Effective Date, the right, title and
interest held by Avista in the “Properties” (as defined therein and hereinafter
referred to as the “Properties II” and, together with the Properties I, the
“Reliance Properties”; provided that any Properties I or Properties II not
conveyed to Reliance pursuant to the above-referenced Purchase and Sale
Agreements shall not be “Reliance Properties” unless and until they are so
conveyed and any Properties I or Properties II shall cease to be “Reliance
Properties” at such time as such properties are reconveyed by Reliance pursuant
to the above-referenced Purchase and Sale Agreements);
 
WHEREAS, concurrently with the execution hereof, Carrizo Marcellus and Reliance
are entering into the Participation and Development Agreement providing for,
among other things, their participation together in the exploration and
development of the “Joint Interests” (as defined therein and hereinafter
referred to as the “PDA Interests”) in a coordinated manner;
 
WHEREAS, the Parties desire to amend the Subject Agreements (as hereinafter
defined) such that the Reliance Properties and the other PDA Interests are no
longer subject to, or encumbered by, the Subject Agreements.
 
NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, the benefits to be delivered by each Party hereunder, and the other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
ARTICLE I
 
RELEASE OF THE PROPERTIES
 
1.1 The Parties hereby acknowledge and agree that:
 
1.1.1 As of the Effective Date, (a) the Reliance Properties and the other PDA
Interests are hereby released from the Subject Agreements and (b) the Subject
Agreements are hereby amended such that the Reliance Properties and the other
PDA Interests are no longer subject to, or encumbered by, the Subject
Agreements;
 
 
 

--------------------------------------------------------------------------------

 
 
1.1.2 The definition of “AMI” in the Subject Agreements is hereby amended to
exclude all of the Commonwealth of Pennsylvania; provided, however, that
notwithstanding the foregoing, until the Cure Deadline (as defined in the Avista
PSA), the AMI shall include all Qualified Acreage (as defined in the Avista PSA)
to the extent such would otherwise be subject to the AMI without giving effect
to this amendment to the definition of that term if Avista determines to
exercise its rights to provide Qualified Acreage under the Avista PSA to cure a
Title Defect (as defined in the Avista PSA);
 
1.1.3 Reliance has no rights, duties or obligations under the Subject
Agreements; and
 
1.1.4 The Parties shall execute and record evidence of this Amendment in the
appropriate public records, at their sole cost and expense, with respect to any
Subject Agreement that has been previously so recorded.
 
ARTICLE II
 
MISCELLANEOUS
 
2.1 Defined Terms.  The following term shall have the indicated meaning:
 
“Subject Agreements” means the following agreements: (a) that certain
Participation Agreement (the “Participation Agreement”), effective as of August
1, 2008, among the Carrizo Parties and the Avista Parties; (b) that certain
Operating Agreement, effective as of August 1, 2008, between Carrizo Marcellus
and Avista; (c) that certain Management Services Agreement, dated as of November
3, 2008, between Avista and COGI; and (d) any other agreements related to, or
associated with, the agreements described in (a)-(c) of this definition (as such
agreements may be amended, extended or renewed) between any of the Carrizo
Parties, or any of their affiliates, on the one hand, and any of the Avista
Parties, or any of their affiliates, on the other hand that bind or restrict the
Reliance Properties or the other PDA Interests.
 
2.2 Prior Transfers.  The terms and provisions of this Amendment do not affect
any transfers, assignments or conveyances by any of the Carrizo Parties on the
one hand, and any of the Avista Parties on the other, prior to the Effective
Date and pursuant to the Subject Agreements.
 
2.3 Binding.  Except as modified and amended by this Amendment, all of the
terms, covenants and conditions of the Subject Agreements are hereby ratified
and confirmed and shall remain in full force and effect.
 
2.4 Further Assurances.  In case at any time after the Effective Date any
further action is necessary or desirable to carry out the purposes of this
Amendment, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as any other
Party or Reliance may reasonably request.
 
2.5 Governing Law.  This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of Texas (except that, with
respect to issues relating to title to real property located in Pennsylvania,
the laws of the Commonwealth of Pennsylvania shall govern), excluding any
conflicts of law rule or principle that might refer to the laws of another
jurisdiction.
 
2.6 Successors and Assigns.  This Amendment shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and
permitted assigns.
 
 
2

--------------------------------------------------------------------------------

 
 
2.7 Counterparts.  This Amendment may be executed in counterparts, and by
different Parties in separate counterparts, each of which shall be deemed an
original instrument, but all such counterparts together shall constitute one
agreement.
 
2.8 Severability.  If any provision of this Amendment is held invalid or
unenforceable, all other provisions will not be affected.  With respect to the
provisions held invalid or unenforceable, the Parties will, to the fullest
extent allowed by law, amend or modify this Amendment as necessary to effect the
original intent of the Parties.
 
2.9 Tax Treatment. For purposes of federal income taxation and for purposes of
any applicable state or local income tax that incorporate or follow federal
income tax principles (“Tax Purposes”) the Parties agree to treat this Amendment
as effecting a pro-rata (50% each) distribution of the PDA Interests from the
partnership currently existing between the Carrizo Parties and the Avista
Parties solely for Tax Purposes pursuant to Exhibit 8.1 of the Participation
Agreement (the “Tax Partnership”) to the Carrizo Parties, on the one hand, and
the Avista Parties, on the other, occurring immediately prior to the Effective
Date, the intent of the Parties being that the conveyances to Reliance of the
Reliance Properties shall be treated for Tax Purposes as conveyances of direct,
undivided interests in such properties rather than conveyances of interests in
the Tax Partnership.
 


 
Signature Page Follows.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the Effective Date.
 

ACP II MARCELLUS LLC        CARRIZO OIL & GAS, INC.  
 
   
 
 
By:           ACP II AMS LP, its Manager
   
By:/s/Gerry Morton
 
 
   
     Gerry Morton
             General Counsel and Vice President of              Business
Development             By: Avista Capital Partners II, L.P.,               its
General Partner                        By:  Avista Capital Partners II GP, LLC  
  CARRIZO (MARCELLUS) LLC               its General Partner                  
            By:  /s/Robert Cabes     By: /s/Gerry Morton               Name: 
Robert Cabes          Gerry Morton               Title:    Authorized
Secretary             Vice President and Assistant Secretary                    
  AVISTA CAPITAL PARTNERS II, L.P.                   By:  Avista Capital
Partners II GP, LLC                 its General Partner                        
            By: /s/Robert Cabes                             Name:  Robert Cabes
                     Title:  Authorized Secretary                            

 
Signature Page to Omnibus Amendment
 
 

--------------------------------------------------------------------------------

 
                 



                                                      
  
 


 


 